                                          Certificate Number: CC-21F-41217



    BUTTERFLY FINANCIAL EDUCATION, INC.
CERTIFICATE OF COMPLETION
   PERSONAL FINANCIAL
   MANAGEMENT COURSE
                               CASEY CLIFTON
                        Bankruptcy case number : 21-31317



I CERTIFY that on August 18, 2021, at 7:24 PM Central Time, CASEY CLIFTON
has completed the Personal Financial Management Course from Butterfly
Financial Education, Inc., an agency approved pursuant to 11 U.S.C. § 111 to
provide debtor education courses in Alabama, Middle District.




               Name:                    Janet L. Swope


               Title:                      President


               Date:                    August 18, 2021
